Citation Nr: 0921933	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-06 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right foot calcaneal fracture.    

2.  Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile and/or adaptive 
equipment. 


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and C.B., M.D.




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to September 
1969, including in the Republic of Vietnam from April 1966 to 
April 1967.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The Veteran and Dr. C.B. testified in support of these claims 
at a video conference hearing held before the undersigned in 
November 2008.  A transcript of their hearing testimony is 
part of the claims files.

The Veteran's appeal initially included a claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance.  However, by rating decision 
dated August 2008, the RO granted this claim.  It is thus not 
now before the Board for appellate review.


FINDINGS OF FACT

1.  Residuals of the Veteran's right foot calcaneal fracture 
are severe, but, alone, do not cause the loss of use of the 
Veteran's right foot.      

2.  The Veteran has permanently lost the use of both of his 
feet due to multiple service-connected disabilities, 
including residuals of a stroke, Reiter's syndrome, which 
affects multiple joints including both ankles, residuals of a 
right foot fracture, and diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a right foot calcaneal 
fracture are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.350, 4.1-
4.10, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5283, 
5284 (2008).

2.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in purchasing an 
automobile and/or adaptive equipment are met.  38 U.S.C.A. 
§§ 3901, 3902, 5102, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326, 3.350, 3.808, 4.63, 17.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO did not provide the Veteran VCAA notice 
on his claim of entitlement to a certificate of eligibility 
for financial assistance in purchasing an automobile and/or 
adaptive equipment.  However, given the favorable outcome of 
this claim, explained below, remanding for such notification 
is unnecessary to protect the Veteran's rights.  

The RO provided the Veteran VCAA notice on his claim of 
entitlement to an evaluation in excess of 30 percent for 
residuals of a right foot calcaneal fracture by letter dated 
January 2004, before initially deciding that claim in a 
rating decision dated April 2004.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of a statement of the case issued in January 
2005, supplemental statements of the case issued in May 2007, 
August 2007, December 2007, June 2008 and August 2008, and 
another letter the RO sent to the Veteran in June 2006, 
reflects compliance with some, but not all, of the pertinent 
regulatory provisions and case law, noted above.  In the 
documents, the RO acknowledged the Veteran's claim for an 
increased evaluation for residuals of a right foot calcaneal 
fracture, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  The RO 
also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to send to VA all 
requested evidence.  

The content of the aforementioned documents does not reflect 
compliance with the requirements of the law as found by the 
Court in Vazquez-Flores.  These documents informed the 
Veteran of the need to submit evidence demonstrating a 
worsening or an increase in severity of his service-connected 
disability, but not of the need to submit evidence describing 
the effect of any worsening on his employment and daily life.  
The VCAA notice, considered alone, did not inform the Veteran 
of the need to submit more specific evidence satisfying the 
criteria for an increased rating under the rating codes 
pursuant to which his disability is rated.  This type of 
notice is necessary in this case as the DC under which the 
Veteran is rated authorizes an increased evaluation based on 
specific criteria, rather than on a mere showing of a 
worsening of the disability and its effect upon the 
claimant's employment and daily life.

The RO's error in this regard is not prejudicial as the 
record establishes that, despite the lack of notice, the 
Veteran had actual knowledge of the need to submit the 
previously noted evidence.  In multiple documents submitted 
since the RO's initial denial, the Veteran has consistently 
requested a 40 percent evaluation for residuals of his right 
foot calcaneal fracture, argued that he has lost the use of 
his right foot secondary to the fracture, and described the 
effect of the residuals of the fracture on his activities.  
By so doing, it is clear that the Veteran knows exactly what 
the evidence must show to be assigned the requested 
evaluation.  

Moreover, the Veteran has neither alleged nor shown how any 
notice deficiency in this case has prejudiced him.  See 
Shinseki v. Sanders, --- S.Ct. ----, 2009 WL 1045952 (U.S.) 
(Apr. 21, 2009) (Reversing prior caselaw imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful normally falls upon the party attacking the agency's 
determination).   

Given the foregoing, the Board finds that its decision to 
proceed in adjudicating this claim, instead of remanding it 
for additional notice, does not prejudice the Veteran in the 
disposition thereof or compromise the essential fairness of 
the adjudication.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c).  Specifically, the RO secured 
and associated with the claims files all evidence the Veteran 
identified as being pertinent to his claims, including 
service treatment records, post-service VA and private 
treatment records and information from the Social Security 
Administration (SSA).  The RO also conducted medical inquiry 
in support of the Veteran's claims by affording the veteran 
VA examinations, during which examiners discussed the 
severity of the Veteran's service-connected disabilities, 
including residuals of his right foot calcaneal fracture.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Increased Evaluation - Residuals, Calcaneal Fracture, 
Right Foot

The Veteran claims entitlement to an increased evaluation for 
residuals of a right foot calcaneal fracture.  According to 
written statements he submitted during the course of this 
appeal and his hearing testimony, presented in November 2008, 
the evaluation assigned his right foot disability does not 
accurately reflect the severity of his right foot symptoms.  
Allegedly, these symptoms include pain, sometimes unbearable, 
which interferes with his ability to wash his feet and put on 
his leg braces and pants, and necessitates the use of 
prescription pain medication.  The Veteran further asserts 
that residuals of the right foot calcaneal fracture have 
caused him to lose the use of his right foot, thereby 
entitling him to a 40 percent evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

In this case, the RO has evaluated residuals of the Veteran's 
right foot calcaneal fracture as 30 percent disabling 
pursuant to DC 5284, which governs ratings of foot injuries.  
This DC provides that a 10 percent evaluation is assignable 
for a moderate injury.  A 20 percent evaluation is assignable 
for a moderately severe injury.  A 30 percent evaluation is 
assignable for a severe injury.  38 C.F.R. § 4.71a, DC 5284 
(2008).  A 40 percent evaluation is assignable with actual 
loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284, Note 
(2008).  A 40 percent evaluation is also assignable for 
actual loss of use of the foot resulting from malunion or 
nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 
4.71a, DC 5283, Note (2008). 

To establish the loss of use of a foot, the evidence must 
show that no effective function remains other than that which 
would be equally well served by an amputation stump with use 
of a suitable prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 
(2008).   

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's right foot 
disability picture does not more nearly approximate the 
criteria for an increased evaluation under DC 5284 or 5283 
during any period of time at issue in this appeal.  Since the 
Veteran filed his claim for an increased evaluation, 
residuals of his right foot calcaneal fracture have been 
severe, but not so severe as to cause the loss of use of his 
right foot.      

A physician first noted right ankle abnormalities in May 
1993, after a bone scan showed mild degenerative joint 
disease of the ankles.  Thereafter, in December 1993, the 
Veteran fractured his right foot, which necessitated casting.  
Following a convalescent period, the Veteran continued to 
complain of, and receive treatment for right ankle pain, 
tenderness and limitation of motion and he underwent a VA 
examination.  During this examination, conducted in March 
1994, an examiner noted right ankle pain and a loss of 
strength, but indicated that the Veteran still wore a cast on 
his lower right leg.  During treatment visits, physicians 
noted a varus malunion, which, in June 1994, along with the 
associated symptoms, necessitated a cortisone injection, and 
right peroneal tendonitis.  The Veteran had good results with 
the injection, but, thereafter, complained of an inability to 
bear weight on his right foot.  X-rays taken in October 1994 
revealed subtalar calcaneal cuboid arthrosis, which a 
physician indicated would require a triple arthrodesis in the 
future.  From February to December 1994, physicians 
characterized the Veteran's right ankle fracture as minimally 
or mildly displaced, but healing, noted that the Veteran's 
right heel was not significantly widened or shortened, and 
diagnosed severe post-traumatic arthritis of the right 
subtalar joint.  They also noted that the Veteran was using 
crutches to aid in ambulating.  

Thereafter, healing of the Veteran's right ankle must have 
stalled because, in October 1995, during a hospitalization 
for PTSD, a physician noted that the Veteran's right foot had 
healed poorly and that the Veteran was using braces and 
crutches to support himself.  X-rays taken in 1996 revealed a 
healed fracture, but with a residual deformity.  According to 
a VA examiner who conducted an examination in March 1999, the 
Veteran was using braces to normalize his gait and had 
degenerative joint disease of the talo-calcaneal joint 
(confirmed on x-rays) and pain that was causing moderate 
functional impairment.  In December 1999, a physician 
confirmed a bony deformity in the right ankle and slight 
stiffness associated therewith.  From 1999 to 2000, the 
Veteran participated in physical therapy for multiple 
musculoskeletal complaints caused by various service-
connected disabilities, not just the Veteran's right ankle.  
During this time period, a physician noted that, although the 
Veteran required a triple arthrodesis, which he declined, he 
had benefited greatly by using simple prostheses, an 
alternative to the surgery. 

Since the Veteran filed his claim for an increased evaluation 
for residuals of the calcaneal fracture, he has continued to 
receive treatment for right foot complaints and undergone VA 
examinations of his right foot.  Again, however, during this 
time period, no medical professional indicated that the 
residuals of the fracture, alone, resulted in the loss of use 
of the Veteran's right foot.  In fact, during a VA 
examination conducted in January 2004, the Veteran indicated 
that he could walk for 50 feet without the use of his braces.  
The examiner made comments indicating that, to the extent the 
Veteran had difficulty ambulating and needed to use braces, 
it was not clear that his need in this regard was secondary 
to residuals of the fracture.  The examiner noted chronic 
pain, especially on weight-bearing, tenderness and a gait 
disturbance secondary to the fracture.  A computer tomography 
scan dated June 2004 showed considerable residual deformity 
and degenerative changes affecting the subtalar and 
calcaneocuboid joints. 

During other VA examinations conducted in August 2004, 
examiners noted the same symptoms as well as limitation of 
motion, flare-ups of pain, during which the Veteran 
experienced moderately severe alteration in endurance and 
activities requiring repetitive movement, bony 
irregularities, a varus deformity, weakness and instability 
secondary to the fracture.  They diagnosed degenerative joint 
disease of the right ankle and demineralization and commented 
that the right ankle disability considered in conjunction 
with a separate left ankle disability precluded the Veteran 
from pursuing employment in construction, which was his line 
of work prior to the fracture.  In August 2004, the pain in 
his right ankle necessitated another injection.  By September 
2004, a physician noted that the Veteran could not walk more 
than a block or two without pain and again suggested 
undergoing a subtalar arthrodesis, to which the Veteran 
initially agreed.  Since then, the Veteran has not followed 
through by complying with the physician's recommendation in 
this regard.  

During 2004, the Veteran submitted statements from a fellow 
veteran and his daughters confirming his daily use of braces 
and occasional use of a wheelchair secondary to leg pain.  
Treatment records dated in 2006 reflect that the Veteran also 
uses a rollator to help him ambulate.  No medical 
professional has attributed the Veteran's need to use these 
aids solely to residuals of his 1993 fracture.

The Veteran suffered a stroke in 2007, which exacerbated his 
walking difficulties.  Thereafter, a physician issued the 
Veteran new lightweight braces and characterized the 
Veteran's right ankle as "end stage" secondary to a 
combination of post-traumatic and inflammatory changes.  That 
year, he began participating in occupational therapy with 
multiple goals, including to aid in his mobility during 
certain self-care activities.  This involved learning to 
manage such care using adaptive equipment and modified 
techniques.  During this time period, medical professionals 
characterized the degenerative joint disease of the Veteran's 
right ankle as severe and noted an ability to ambulate with 
assistive devices only.  A VA examiner confirmed the latter 
finding secondary to service-connected arthritis (Reiter's 
syndrome), foot disabilities and stroke residuals during a VA 
examination for housebound status conducted in October 2007.  

Thereafter, during VA treatment visits dated since 2008 and a 
VA examination conducted in October 2007, physicians and an 
examiner noted severe symptoms associated with the Veteran's 
multiple service-connected disabilities, but only pain, edema 
and limitation of motion associated with his right ankle 
disability.  

During the Veteran's November 2008 hearing, Dr. C.B. 
testified that the Veteran had lost the use of his feet 
secondary to service-connected disabilities, including 
residuals of the right foot calcaneal fracture.  He did not 
specifically discuss whether those residuals, alone, caused 
the loss of use of the Veteran's right foot.  Thereafter, in 
December 2008, he submitted a written statement indicating 
that the Veteran had lost the use of his legs secondary to 
service-connected disabilities, including residuals of the 
right foot calcaneal fracture.  More specifically, he noted 
that the Veteran "has 4 service-connected reasons and one 
non-service connected reason why he cannot use his legs for 
ambulation."  He then discussed each reason separately and 
found that, with regard to the fracture, the disability made 
it impossible to ambulate.  With regard to each of the other 
reasons, including the Reiter's syndrome, which he indicated 
caused ankle joint destruction and swelling, he made the same 
finding, suggesting that, individually, each of these reasons 
had caused the loss of use of the Veteran's feet.  

Given that such opinion conflicts with both Dr. C.B.'s 
initial opinion finding a loss of use of the legs secondary 
to the collective effect of 4 service-connected and 1 
nonservice-connected disability and all other medical 
evidence of record, the Board finds that any loss of use of 
the Veteran's right foot results from multiple disabilities, 
not solely the fracture.   

In sum, residuals of the Veteran's right foot calcaneal 
fracture are severe, but, alone, do not cause the loss of use 
of the Veteran's right foot.  The Board thus concludes that 
the scheduler criteria for entitlement to an increased 
evaluation for residuals of a right foot calcaneal fracture 
are not met.  

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, the 
Veteran does not assert, and the medical evidence of record 
does not establish, that his right foot disability, alone, 
causes marked interference with employment or necessitates 
frequent periods of hospitalization.  During the course of 
this appeal, one medical professional noted that this 
disability interfered with the Veteran's employability in his 
known field, not with his employability in general.  In light 
of the foregoing, the Board finds that the Veteran's claim 
for an increased evaluation does not present such an 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board is therefore not required to remand this claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded a different evaluation in the future should his 
disability picture change.  38 C.F.R. § 4.1.  At present, 
however, the above noted evaluation is the most appropriate 
given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but inasmuch as a 
preponderance of the evidence is against the claim, the 
doctrine is not for application and the claim must be denied.  
In making this determination, the Board has considered 
whether a higher rating was warranted for any discrete period 
during the appeal, but finds that the evidence does not 
support assignment of an increased rating at any point.

B.  Automobile and/or Adaptive Equipment

The Veteran asserts that some of his service-connected 
disabilities have resulted in the loss of use of both of his 
feet, thereby entitling him to an automobile and/or adaptive 
equipment.  He has submitted statements of family members, 
acquaintances and a private physician in support of his 
assertion.

VA will certify a claimant's eligibility for financial 
assistance in purchasing an automobile with adaptive 
equipment or adaptive equipment alone provided such claimant 
meets certain criteria.  38 U.S.C.A. § 3902 (West 2002); 38 
C.F.R. 
§ 3.808 (2008).  An "eligible person" is one who, because of 
injury or disease incurred or aggravated during active 
military service, is entitled to receive VA compensation for 
loss, or permanent loss of use, of a hand or foot, or for 
permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, or central 
visual acuity of more than 20/200 if there is a field defect 
in the better eye, or for ankylosis of a knee or a hip.  38 
U.S.C.A. § 3901 (West 2002); 38 C.F.R. §§ 3.808, 17.156 
(2008).

Again, to establish the loss of use of a foot, the evidence 
must show that no effective function remains other than that 
which would be equally well served by an amputation stump 
with use of a suitable prosthesis.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (2008).   

In this case, as previously noted, the oral and written 
statements of the private physician, C.B., establish that the 
Veteran has lost the use of both of his feet secondary to 
service-connected disabilities.  During the Veteran's 
hearing, Dr. C.B. testified that no effective function 
remained in the Veteran's feet other than that which would be 
equally well served by an amputation stump at the site of 
election.  Thereafter, in a comprehensive written statement 
dated December 2008, he elaborated that such loss of use of 
the feet resulted from 4 service-connected disabilities 
(stroke and right foot fracture residuals, Reiter's syndrome 
and diabetes) and 1 nonservice-connected disability 
(residuals of a left foot injury, which are actually service 
connected as part of the Veteran's Reiter's syndrome).  Dr. 
C.B. based this opinion on a thorough review of the claims 
files and a physical evaluation of the Veteran, and supported 
it with well-reasoned rationale.  

Based on this opinion, the Board concludes that the criteria 
for entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile and/or adaptive 
equipment are met.  The evidence in this case supports the 
Veteran's claim; it must therefore be granted.


ORDER

An evaluation in excess of 30 percent for residuals of a 
right foot calcaneal fracture is denied.    

A certificate of eligibility for financial assistance in 
purchasing an automobile and/or adaptive equipment is 
granted. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


